Ekwall, Judge:
Plaintiff, in this case, claims relief from assessment of customs duties on the entered value upon an importation of merchandise from Holland. It appears from the evidence that, when the entry was amended by the importer to make market value, an item of “plus 4 per cent” was erroneously copied from the worksheet as “plus 40 per cent.” It is claimed by plaintiff that this error was a clerical error, for which allowance should be made under section 520 (c) (1) of the Tariff Act of 1930, as amended. All of the official papers transmitted to the court by the collector of customs were offered and received in evidence.
Prom the record as thus made, it is apparent that the appraiser approved the unit value as entered, as indicated by his red-ink check mark on the summary sheet. Prom this finding of value, no appeal for reappraisement was filed. The appraisement, therefore, became final and conclusive. (Section 501, Tariff Act of 1930, as amended.) Even were we to conclude that the evidence affirmatively proved clerical error, as defined by the courts, the power of the court to order a reliquidation in a protest case, for error in the entered value, is limited to cases where the final appraised value is the same or less than the entered value would be, if corrected. J. E. Bernard v. United States, 52 Treas. Dec. 504, T. D. 42525; S. M. Levor & Co. v. United States, 54 Treas. Dec. 693, Abstract 7361; C. J. Tower & Sons v. United States, 55 Treas. Dec. 1110, Abstract 8470; J. J. McQuillan v. United States, 18 C. C. P. A. (Customs) 215, T. D. 44401. The final appraised value herein, which is the unit value, is higher than the entered value would be, if corrected to meet the plaintiff’s figures.
Under the decisions cited, plaintiff’s claim for reliquidation at less than the final appraised value is overruled.
Judgment will be rendered accordingly.